      Case 2:20-cv-01102-TLN-AC Document 8 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT CHARLES JONES,                              No. 2:20-cv-01102-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    SUPERIOR COURT OF SACRAMENTO,
      et al.,
15
                         Defendants.
16

17

18          Plaintiff Robert Charles Jones (“Plaintiff”), a county prisoner, has filed this civil rights
19   action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On February 8, 2021, the magistrate judge filed findings and recommendations herein
22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the
23   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has
24   not filed objections to the findings and recommendations.
25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602
26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
28
                                                        1
      Case 2:20-cv-01102-TLN-AC Document 8 Filed 03/22/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed February 8, 2021 (ECF No. 7), are

 5   ADOPTED IN FULL; and

 6          2. This action is DISMISSED without prejudice.

 7          IT IS SO ORDERED.

 8   DATED: March 19, 2021

 9

10
                                                          Troy L. Nunley
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
